Citation Nr: 1123142	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from December 1996 to June 2007.
      
This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of dysphoria, fatigue, lack of motivation, mild difficulty concentrating, sleep disturbance, nightmares, loss of appetite and discomfort when reminded of in-service trauma.  These symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Occupational and social impairment with reduced reliability and productivity is not shown.   


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial 30 percent (but no higher) rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Veteran is challenging the initial rating assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding VA's duty to assist, the RO has obtained available medical evidence, including the report of an August 2009 private psychiatric examination and has also received statements from friends, co-workers and fellow servicemen of the Veteran concerning his level of functioning.  The Veteran has not identified any additional evidence pertinent to this claim.  VA's assistance obligations are met.  


II.  Factual Background

In various statements, friends, co-workers and fellow service members of the Veteran reported that after the Veteran's separation from service, he has faced continued spiritual and psychological difficulties, which he had not suffered from prior to his deployment.  

On August 2009 examination from a psychiatrist from the Ministry of Public Health in Thailand it was noted that the Veteran had developed psychiatric symptomatology after the death of a friend and co-worker in Iraq in October 2004.  The Veteran had developed a close personal and professional relationship with the individual so it was a great shock when he was killed by an attack that took place in close proximity to where he was sleeping.  The psychiatrist noted that due to this trauma, the Veteran had developed symptoms of depression resulting in weight loss, increased levels of anxiety and loss of interest in his job.  He was noted to have withdrawn from his friends and co-workers and to have a problem with frequent insomnia and nightmares.  

After leaving the Air Force, the Veteran traveled for a while and ultimately decided that meditation would be the best option for dealing with the issues he had resulting from his experiences in Iraq.  It was noted that meditation had had a distinct calming influence on the Veteran and the examining psychiatrist commented that it seemed to be the best current treatment for him.  

Mental status examination showed that the Veteran was well groomed, was easy to establish a rapport with and appeared honest and appropriately forthcoming with information.  His thought processes were linear and logical and his conversational speech was focused, fluent and coherent.  His mood was mildly depressed and anxious, especially when he spoke about the death of his friend and co-worker five year's prior.  The psychiatrist noted that symptoms at the time of the evaluation included dysphoria, fatigue, lack of motivation, mild difficulty concentrating, sleep disturbance, nightmares, loss of appetite and discomfort when reminded of Iraq.  The Veteran did not endorse any suicidal ideation.  

Psychological testing showed possible schizoid tendencies, impulsiveness, immaturity, self centeredness and problems with forming relationships with others.  It also showed tendencies toward anxiety and depression.  Additionally, testing showed a mild level of depression with loss of interest, guilty feelings, self-critical tendencies, low appetite, loss of interest in sex and agitation.  The diagnoses were PTSD, secondary depression and schizoid personality traits.  The examiner assigned a GAF score of 65.  The psychiatrist noted that treatment for the Veteran was to consist of individual counseling and psychotherapy.  He indicated that the Veteran was functioning fairly well.  He was able to manage financial issues by himself but was obviously limited in forming relationships with others.  He would need to continue his counseling sessions and psychological support and remain under the supervision of his mentor in meditation at the forest Buddhist monastery.  

In a statement received in September 2009, the Veteran noted that he had decided to move to Thailand to attempt to calm his mind through meditation.  He indicated that the immediate impact of his stay in Iraq was fear of being in large groups, panic from loud noises, depression and anxiety.  

In his notice of disagreement received in December 2009, the Veteran indicated that he felt that a 30 percent rating was appropriate for his PTSD.  

In an August 2010 statement the Veteran indicated that he had made the decision to be ordained as a Buddhist monk.  He noted that he had been living in Buddhist monasteries in Thailand since October 2008 and that he had decided to commit to studying Buddhism and meditation in detail as a result of his mental state.  He noted that the death of his friend and co-worker in Iraq and the constant threat of attack while he was stationed there had had a profound negative effect on his mental health and that through Buddhism, he was focusing on rehabilitating his mind and letting go of these traumatic events.  In his August 2010 Form 9, he specifically asked for the assignment of a 30 percent rating for his PTSD.  

The record also contains numerous lay statements, including some from individuals who served with the Veteran.  They detail the death of the friend and the after effect on the Veteran.
III.  Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  However, in the instant case, the Board finds that staged ratings are not warranted as the Veteran's level of impairment has not been shown to have fluctuated significantly during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The 10 percent rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, and depression associated with PTSD, the medical evidence below also reflects a diagnosis of schizoid personality traits.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service- connected condition, the reasonable doubt doctrine dictates that all symptoms should be attributed to the Veteran's service- connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from among the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

IV.  Analysis

In the instant case, the Veteran is reasonably shown to have symptoms of dysphoria, fatigue, lack of motivation, mild difficulty concentrating, sleep disturbance, nightmares, loss of appetite and discomfort when reminded of Iraq.  He was also found to be limited in forming relationships.  These symptoms appear to be more than transient in nature, as the Veteran has made the significant decision to become ordained as a Buddhist monk to attempt to gain better control over them.  

Thus, although the Veteran still has been found to be able to function fairly well, the Board finds that given the apparent ongoing level of impairment experienced by the Veteran, viewed in conjunction with his major life change in response to this impairment, he is reasonably shown to demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily (with routine  behavior, self-care and conversation normal).  In this regard, the Veteran's symptoms of depressed mood, anxiety and sleep impairment are certainly compatible with this level of impairment.  

Also, although the GAF score of 65 assigned by the August 2009 psychiatrist could, in and of itself, be consistent with a lesser level of impairment, it is also not inconsistent with occasional decrease in work efficiency and occasional occupational inability.  Notably, a GAF score between 61 and 70 generally indicates mild symptoms (e.g. depressed mood and insomnia) or some difficulty in social, occupational or school functioning but generally functioning pretty well.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (1994).  He has significant trouble in associations and it has been recommended that he continue with his current treatment.  The Board concludes these symptoms more nearly approximate the 30 percent as opposed to 10 percent rating.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that a higher, 30 percent rating is warranted for the Veteran's service connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

A higher, 50 percent rating, is not warranted as occupational and social impairment with reduced reliability and productivity is neither shown nor alleged.  The record does not show that that the Veteran has demonstrated the more severe symptomatology generally associated with a 50 percent rating, such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment and impaired abstract thinking.  Additionally, the GAF score of 65 is not compatible with this more severe overall level of impairment.  Further, the Veteran himself has asserted that his symptoms are compatible with a 30 percent rating and thus, are milder than those associated with a  higher 50 percent rating.  

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, based on both schedular and extraschedular considerations, the evidence supports assignment of a 30 percent rating for the Veteran's PTSD.    


ORDER

An initial 30 percent rating, but no higher, for PTSD is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


